Citation Nr: 0201434	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to March 16, 1994, for 
the grant of a total rating based upon individual 
employability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
March 1952.  

A December 1997 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted entitlement to TDIU effective March 16, 1994.  This 
appeal is before the Board of Veterans' Appeals (Board) from 
a February 2001 rating decision that denied entitlement to an 
effective date prior to March 16, 1994, for the grant of 
TDIU.  


FINDINGS OF FACT

1.  The veteran worked 50 hours per week as a chemical 
operator from March 1954 to June 1987 and lost less than four 
days to illness each year.  

2.  Following June 1987, the RO received the first claim from 
the veteran evidencing a belief in entitlement to TDIU on 
March 16, 1994; March 16, 1994 was subsequently assigned as 
the effective date for a grant of TDIU.  

3.  The RO was not in possession of any communication or 
evidence prior to March 16, 1994, which could reasonably be 
construed as a formal or informal claim of entitlement to 
TDIU.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 16, 1994 
for the grant of TDIU are not met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to service and VA medical records, the veteran 
incurred disabilities from a gunshot wound to his abdomen 
during combat in December 1950 at the Chosin Reservoir in 
Korea.  

Soon after service, an April 1952 rating decision granted the 
veteran service connection for adhesions of peritoneum with 
spastic colon and irritable bowel syndrome as 10 percent 
disabling; wound of Muscle Group XIX abdominal muscles as 10 
percent disabling; wound of Muscle Group XX right spinal 
muscles as 20 percent disabling, and mild duodenitis as 
10 percent disabling, for a combined disability rating of 40 
percent from March 1952.  Rating actions in May 1953 and May 
1967 continued and confirmed the ratings.  An April 1973 
rating decision denied entitlement to service connection for 
frostbite, increased the rating for the adhesions disability 
to 30 percent, and continued the same ratings for the other 
service-connected disabilities, for a combined disability 
rating of 60 percent since October 1972.  

A June 1994 rating decision denied entitlement to TDIU.  A 
December 1994 rating decision increased the rating for the 
Muscle Group XIX disability to 30 percent since March 1952 
based on clear and unmistakable error (CUE) in the April 1952 
rating decision; thus, the combined rating for service-
connected disabilities was increased to 60 percent since 
March 1952 and to 70 percent since October 1972.  A September 
1995 rating decision also granted service connection and 
initial 10 percent ratings for frostbite of hands with 
neuropathy and for frostbite of feet with neuropathy, denied 
service connection for posttraumatic stress disorder (PTSD), 
and continued the ratings for the other existing service-
connected disabilities.  Contrary to the veteran's October 
1995 statement, the combined rating since October 1972 was 
correctly calculated at 70 percent, even after the correction 
of CUE.  See 38 C.F.R. § 4.25 (2001).  A November 1996 
hearing officer decision again denied TDIU and service 
connection for PTSD and continued the ratings for the 
existing service-connected disabilities.  Eventually, a 
December 1997 rating decision granted TDIU effective March 
16, 1994, granted service connection for PTSD as 10 percent 
disabling since March 31, 1997, and continued the ratings for 
the frostbite and Muscle Group XX disabilities.  The February 
2001 rating decision denied entitlement to an earlier 
effective date for the grant of TDIU, and the veteran 
perfected a timely appeal.  

The claim for an earlier effective date for the grant of TDIU 
may be decided on the merits because the VA fulfilled its 
duty to assist the veteran in the development of the claim.  
The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  
In this case, the RO obtained medical records from the 
identified health care providers.  The veteran received VA 
examinations, filed numerous lay statements with the RO, and 
declined the opportunity for a hearing.  The February 2001 
rating decision and the September 2001 statement of the case 
informed the veteran of the evidence needed to substantiate 
his claim.  The duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the 
veteran was informed of the evidence needed to substantiate 
his claim and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Regulations state that the effective date of an award of 
increased compensation, including compensation for TDIU, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date; 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Unfortunately for the veteran, an earlier effective date 
cannot be established because all informal and formal claims 
for TDIU were received by the VA on or after March 16, 1994.  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2001).  

The veteran and the Board agree that TDIU could not have been 
granted prior to July 1987 because he worked as a chemical 
operator for many years after service until June 1987.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 4.16 
(2001).  In this case, the veteran followed a substantially 
gainful occupation after service until June 1987.  An April 
1996 certification from a former supervisor shows that the 
veteran worked eight hours per day as a chemical operator for 
the same company from March 1954 to June 1987 and that he 
earned over $35,000 in his last 12 months of employment.  A 
January 1995 formal application for TDIU further confirms 
that, during this entire 33-year period, the veteran worked 
fifty hours per week and lost a total of only six months to 
illness, which is the equivalent of less than four days lost 
to illness per year.  

The veteran asserts that the effective date for the grant of 
TDIU should be the first of the month following his 
retirement because he has not worked since his service-
connected disabilities forced him to take early retirement.  
Because the April 1996 certification from his former 
supervisor shows that his employment ended in June 1987, 
rather than June 1988 as the veteran and his representative 
have stated, he is deemed to want an effective date of July 
1, 1987.  The veteran's representative further asserts that 
the veteran's disabilities stem from a common etiology and 
have prevented him from following any form of substantial or 
gainful work activity since his early retirement.  The 
veteran retired earlier than he wanted to because he felt 
that his service-connected disabilities caused him pain 
during cold weather and lack of sensation in his hands made 
him drop objects, which sometimes narrowly missed hitting 
coworkers on lower catwalks.  He worried that his presence on 
the job endangered the safety of his coworkers and put his 
employer at risk for safety violations.  Two of the veteran's 
former supervisors confirmed that the veteran would have 
indeed lost his job if friends at work had not helped him 
complete tasks and if he had not retired before upper 
management discovered the severity of his service-connected 
disabilities.  While the veteran considered himself fortunate 
to have worked so long with a crew that understood the impact 
of his disabilities, he believed that no one else would hire 
him after his early retirement.  Service department records 
further show that the veteran's only other occupational 
experience was as a bookstore cashier for two years before 
service.  

A June 1997 VA examiner confirmed that the veteran was not 
able to work because of his service-connected disabilities.  
The examiner opined that, when it was cold, the veteran could 
not perform his work as a chemical operator, which required 
going outside, turning valves, checking gauges, and climbing 
up catwalks.  He had, and still has, significant problems 
with fine motor control and lack of sensation in his fingers 
and recurrent episodes of abdominal pain related to the 
adhesions disability.  Another June 1997 VA examiner noted 
impairment from PTSD beyond the veteran's physical 
disabilities.  Given the veteran's inability to work as a 
chemical operator and to effectively use his hands and 
resolving all reasonable doubt in his favor, it was 
ascertainable that an increase in disability occurred on July 
1, 1987, which rendered the veteran unable to follow a 
substantially gainful occupation.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of  the doubt to 
the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.102 (2001).  

Although the veteran was able to follow a substantially 
gainful occupation until July 1, 1987, the Board will 
consider the entire period of time since the veteran's March 
1952 separation from service in determining the date of 
receipt of claims for TDIU.  

For the period from April 1973 to March 1994, the veteran 
filed nothing that evidenced a belief in entitlement to an 
increased rating or TDIU.  Instead, he filed declarations of 
marital status, marriage certificates, divorce documents, 
birth certificates, requests for approval of school 
attendance, and certifications of school attendance.  His 
signed January 8, 1994 letter to a United States senator, 
received by the RO on February 1, 1994, emphatically stated 
that he was not seeking an increase in disability rating.  A 
September 16, 1993 letter from the veteran's chaplain also 
stated that the veteran was not seeking an increase in 
disability rating.  Rather, according to the veteran's 
January 1994 letter, all he wanted was for someone to tell 
him how the surgery and treatment he had at Army facilities 
caused ongoing problems with his stomach and bowels and what, 
if anything, that could be done to relieve his suffering.  

For the period since March 1994, the veteran and his 
representative filed: 1) claims for TDIU, increased ratings, 
and service connection on March 16, 1994; May 23, 1994; June 
30, 1994; January 6, 1995; February 17, 1995; and March 2, 
1995; 2) lay statements in support of the claims on October 
24, 1995 and March 14, 1996; 3) a hearing transcript on April 
2, 1996; 4) additional statements on September 25, 1996 and 
February 24, 1997; 4) additional claims on March 28, 1997; 
April 14, 1997; and October 20, 2000; and 5) additional 
statements on April 10, 2001; October 12, 2001; and November 
20, 2001.  After April 1973, the earliest communication or 
piece of evidence that could reasonably be construed as a 
formal or informal claim of entitlement to TDIU was received 
by the RO on March 16, 1994.  

For the documents filed prior to April 1973, the veteran has 
raised another interesting legal argument in support of an 
earlier effective date.  Because the December 1994 rating 
decision corrected CUE in the original April 1952 decision, 
which raised the combined disability rating to 60 percent 
since April 1952 and to 70 percent since October 1972, the 
veteran argues that claims for increased ratings filed before 
April 1973 also served as informal claims for TDIU.  Once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.115(a) is met; 
since the veteran has effectively filed an informal claim, 
the VA must consider TDIU.  Roberson v. Principi, 251 F.3d 
1378, 1384 (2001).  Receipt of a report of VA examination or 
hospitalization will also be accepted as an informal claim 
for increased benefits, and the date of outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b) (2001).  Where the one-year period for 
filing a formal claim was never triggered because the VA 
failed to fulfill the requirements of 38 C.F.R. § 3.155(a) by 
forwarding to the appellant an application form once it had 
received the informal claim, the date of the veteran's 
informal claim must be accepted, as a matter of law, as the 
date of his claim or application for purposes of determining 
an effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.157(b)(1), 3.400(o)(2).  

The record prior to April 1973 does not support an earlier 
effective date because the veteran submitted no evidence of 
unemployability.  The veteran lost only a few hours of wages 
from his job as a relief operator in April 1953 due to dull 
aching pain after performing heavy muscular work.  Although 
he underwent gallbladder surgery in October 1964 and filed 
informal claims for increased ratings in January 1967 and 
January 1973, he gave no appearance of being ill and no 
neurological disorder, including muscle weakness, atrophy, or 
sensory deficit, was found at the March 1967 VA examination.  
The veteran was not unemployable because he had worked almost 
continuously as a chemical operator since service.  Thus, the 
record shows that the earliest communication or piece of 
evidence that could reasonably be construed as a formal or 
informal claim of entitlement to TDIU was received by the RO 
on March 16, 1994.  

Because the March 16, 1994 claim was not received within one 
year of July 1, 1987, when it was ascertainable that an 
increase in disability had occurred, the effective date for 
the grant of TDIU is the date of receipt of the claim.  The 
result would have been the same even if the veteran had 
retired in June 1988, as he and his representative claimed.  
If a factually ascertainable increase in disability occurred 
more than one year prior to the filing of the claim for an 
increased rating, the effective date of an award of increased 
rating is the date of receipt of the claim.  Harper v. Brown, 
10 Vet. App. 125, 126-127 (1997).  The correct effective date 
for the grant of TDIU is March 16, 1994.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  



ORDER

Entitlement to an effective date prior to March 16, 1994, for 
the grant of TDIU is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

